DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5 and 6 of the drawings are objected to under 37 CFR 1.83(a) because they fail to show the “X-axis” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (boxes 32 and 35 in figs 1-3 and box 31-1 in figs. 5-6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The word “being” in line 26 of claim 1 appears to be superfluous.  Recommend deleting the word, i.e., “…the bottom wall 
Recommend removing the pronoun “there” from claim 1 so that it is clear what is being claimed, e.g., 
In claim 1 (line 3): “a chuck table for holding a plate-shaped workpiece the chuck table…”
In claim 1 (lines 18-19): “…a transmitting portion for allowing the laser beam to pass the transmitting portion …”
In claim 1 (lines 23-24): “…a bottom wall having an opening defined the bottom wall for allowing the laser beam to pass the bottom wall…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “remote” in the limitation from claim 1 (line 21), “a second side remote from the first side,” is a relative term which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the limitation will be interpreted as “a second side that is positioned at a different location from the first side.”
Claim 1 recites the limitation "the slanted position" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  If the Applicant intended to recite “the slanted portion,” then it is unclear how the side wall 44 extends from the slanted portion 41 to the bottom wall 43, when fig. 1 shows the slanted portion 41 attached to the bottom wall 43.  For the purpose of the examination, the limitation will be interpreted as “a side wall extending from the ceiling 
The term “closely” in the limitation from claim 3, “an ejection port defined closely to the opening,” is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the limitation will be interpreted as “an ejection port in a position relative to the opening.”
Claims 2 and 4-5 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20190126405-A1) in view of Yoshii et al. (US-20170106471-A1).
Regarding claim 1, Kim teaches a laser processing apparatus (“Laser Processing Apparatus,” title) comprising: 
a chuck table (not explicitly disclosed, Kim teaches using a stage 200, fig. 1) for holding a plate-shaped workpiece (target object 10, fig. 1; the shape shown for the target object 10 is construed as being “plate-shaped’ in how the shape is rectangular and flat) thereon (“a stage configured to support a target object thereon,” para 0005); 
a laser beam applying unit (laser generator 100, fig. 9) including a beam condenser (not explicitly disclosed; construed as being part of the laser generator 100, fig. 9) for applying a laser beam (beam shown in fig. 9) to a face side of the workpiece (top face of target object 10 shown in fig. 1) held on the chuck table to form laser-processed grooves in the workpiece by way of ablation (“the laser processing apparatus 1000 may be configured to irradiate a laser beam LASER onto a target object 10, and this process may be used to form a cutting line and a guide line in the target object 10,” para 0044; the disclosed lines are construed as the claimed “grooves”); and 
a debris discharging unit (suction unit 300 and suction structure 400, fig. 1) disposed in a space between the beam condenser and the workpiece on the chuck table (both the suction unit 300 and the suction structure 400 are between the laser generator 100 and the target object 10 in a vertical direction in fig. 1), for drawing (suction unit 300 draws the contamination material, fig. 1) and discharging (supply nozzle 500 discharges the contamination material, fig. 1) debris (“the contamination material and the splinters may be exhausted to the suction unit 300,” para 0083) produced at a processing spot (see annotation in fig. 9 below for the construed “processing spot”) on the workpiece (target object 10, fig. 9) by the laser beam applied to the face side of the workpiece (as shown in fig. 1), 
wherein the debris discharging unit includes a dust collecting unit (suction structure 400, fig. 1), and 
a suction source (suction unit 300, fig. 1) connected to the dust collecting unit, and 
the dust collecting unit includes a slanted portion (inclined surface SS, fig. 5) including a transmitting portion (processing hole LH, fig. 5) for allowing the laser beam to pass therethrough (as shown in fig. 9) and having a first side (see annotated fig. 5 below for the construction of the first side of the inclined surface SS) adjacent to the workpiece on the chuck table (the target object 10 is construed as being underneath the bottom surface LS of fig. 5) and a second side (see annotated fig. 5 below for the construction of the second side of the inclined surface SS) that is positioned at a different location from the first side (similar to how the Applicant discloses the first side 45 and the second side 46 of the slanted portion 41 in fig. 2 of the Applicant’s drawings, the two sides are construed as being separate sides of the inclined surface SS, as shown in fig. 5 below), 
a ceiling coupled (see annotated fig. 5 below for the construed ceiling; construed as the top of the suction hole SCH) to the second side (as shown in annotated fig. 5 below), 
a bottom wall (bottom surface LS, fig. 5) having an opening (opening OP, fig. 9) defined therein for allowing the laser beam to pass therethrough (as shown in fig. 9), at a position aligned with the transmitting portion (OP is aligned with LH, fig. 9), the bottom wall being coupled to the first side (as shown in annotated fig. 5 below), and 
a side wall (see annotated fig. 5 below for the construed side wall; construed as the sides of the sides of the suction hole SCH) extending from the ceiling to the bottom wall (as shown in fig. 5).
Kim does not explicitly disclose a chuck table and a beam condenser (although Kim teaches a stage 200 and a lens, para 0070, Kim does not explicitly disclose a chuck table or a condenser).
Kim, figs. 1, 5 (annotated), and 9 (annotated)

    PNG
    media_image1.png
    435
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    572
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    551
    media_image3.png
    Greyscale


However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches a chuck table (chuck table 11, fig. 1) and a beam condenser (focusing means 42, fig. 3; “focusing means 42 (see FIG. 3) for focusing the laser beam oscillated from the laser oscillating unit 41,” para 0025; construed such that by focusing the beam, the focusing means causes the beam condense at the plate-shaped workpiece).
Yoshii, figs. 1 and 3

    PNG
    media_image4.png
    501
    472
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    614
    473
    media_image5.png
    Greyscale
 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a chuck table and a focusing means, in view of the teachings of Yoshii, by using a chuck table, as taught by Yoshii, in lieu of a stage, as taught by Kim, and by using a focusing means, as taught by Yoshii, to focus the laser beam, as taught Kim, in order to use a vacuum source that applied suction and that held a plate-shaped workpiece and to use a focusing means that focused the laser beam to the plate shaped-workpiece (Yoshii, paras 0021 and 0032), both of which are known techniques in the art for improving the quality of dicing processes applied to workpieces (Kim teaches dicing processes, para 0003 and Yoshii teaches that the plate-shaped workpiece may be a semiconductor wafer, para 0019).
	Regarding claim 2, Kim teaches the invention as described above but does not explicitly disclose wherein the slanted portion is inclined with respect to the bottom wall at an angle ranging from 20 to 40 degrees (these exact angles are not explicitly disclosed by Kim).
	However, Kim teaches wherein the slanted portion is inclined with respect to the bottom wall at an angle (“The bottom surface LS may include an inclined surface SS that is inclined at a first angle ѲS relative to a top surface of the stage 200,” para 0063) ranging from 20 to 40 degrees (“the first angle ѲS may be in a range from about 15° to 60°,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to modify the first angle, as taught by Kim, such that it was limited to a smaller range, as claimed by the Applicant, because Kim teaches adjusting the angle of the supply nozzle that supplies gas to the processing area, and if the angle adjusting unit were mechanically limited to a range of 20 to 40 degrees for the adjusted angle, then it would follow that this limited range for the second angle would also apply to the first angle as well (Kim teaches adjusting the second angle, paras 0076-0078 and that the second equal should be equal to the first angle, para 0075) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
	Regarding claim 3, Kim teaches wherein the debris discharging unit (suction unit 300 and suction structure 400, fig. 1) has an ejection port (construed as being the opening to the right of inflow groove FH, annotated on fig. 9 below) in a position relative to the opening (located to the right of “OP,” fig. 9), and further includes an assisting gas ejecting unit (guiding nozzle 600, fig. 9) for ejecting a gas (second gas AR2, fig. 9) from the ejection port toward the face side of the workpiece on the chuck table to blow away the debris produced at the processing spot (arrows shown for AR2, fig. 9) into the dust collecting unit (air for AR2 goes to suction structure 400, as shown in fig. 9; inferred as transiting also to the suction unit 300, fig. 1).
Kim, fig. 9 (annotated)

    PNG
    media_image6.png
    439
    551
    media_image6.png
    Greyscale

	Regarding claim 4, Kim teaches wherein the assisting gas ejecting unit (guiding nozzle 600, fig. 9) is oriented with respect to the slanted portion at an angle that is 10 degrees ± an angle perpendicular to the slanted portion (inclined surface SS, fig. 5; “the laser processing apparatus 1000-4 may further include an angle adjusting unit (not shown), which is connected to the guiding nozzle 600 and is used to adjust an angle of the guiding nozzle 600,” para 0105; “an angle adjusting unit connected to the supply nozzle and configured to adjust the second angle,” claim 4; “wherein the first angle is equal to the second angle,” claim 6; wherein the first angle is from about 15° to 60°,” claim 7; construed such that angle of the inclined surface SS and the angle of guiding nozzle 600 can both be 45°; in such a construction, SS would be perpendicular to the angle of the guiding nozzle 600, based on the geometry of the design shown in figs. 5 and 9).
Regarding claim 5, Kim teaches wherein the dust collecting unit (suction unit 300 and suction structure 400, fig. 1) has a reduced- diameter section (inflow groove FH-1, fig. 5) that is progressively smaller in diameter from the suction source toward the processing spot (as shown in fig. 5; based on fig. 1, the suction unit 300 is construed as being to the right of fig. 5; Kim also teaches an embodiment where the suction hole SCH becomes broader the closer SCH gets to the suction unit 300 in fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liedtke et al. (US-4027137-A) teach a laser drilling nozzle with a vacuum system that flows across the workpiece.
Foltz et al. (US-5496985-A) teach a laser ablation nozzle with a cross angle geometry for the laser system and a fluid stream system.
Chen et al. (US-20180071865-A1) teach a laser machining device and scrap removal device where a gas source removes scrap material during laser machining.
Herselman et al. (EP-1985403-A1) teach a laser ablation system that extracts contaminants during laser processing.
Kuki et al. (JP-2013184189-A) teach an inclined surface for an exhaust system.
Doi et al. (JP-2014100721-A) teach a dust collection method for a laser machining device.
Yoshii et al. (JP-2014124648-A) teach a debris capture system for a laser machining device.
Yoshii et al. (JP-6061691-B2) teach a laser processing method and apparatus, similar to that disclosed by the Applicant in figs. 5 and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        27 June 2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761